United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SAFETY
ADMINISTRATION, San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-984
Issued: November 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 3, 2012 appellant filed a timely appeal of a March 15, 2012 Office of Workers’
Compensation Programs’ (OWCP) merit decision denying his claim. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish a right knee condition
due to factors of his federal employment.
FACTUAL HISTORY
On January 19, 2012 appellant, then a 57-year-old transportation security officer, filed a
notice of occupational disease, alleging that he developed right knee pain due to performing his
1

5 U.S.C. § 8101 et seq.

job duties. He submitted an attending physician’s report from Dr. Rosan Segueda Vargas, a
physiatrist, dated January 19, 2012 diagnosing right knee pain. Dr. Nancy E. Alicea, a Boardcertified physiatrist, completed a similar form report on January 23, 2012 and stated that, while
working in the baggage area, appellant developed progressive right knee pain and swelling. She
diagnosed a tear of the medial meniscus as demonstrated by magnetic resonance imaging (MRI)
scan. Dr. Alicea indicated with a checkmark “yes” that appellant’s condition was caused or
aggravated by employment activities. The MRI scan report dated January 21, 2012 diagnosed a
horizontal undersurface tear at the posterior horn of the medial meniscus of the right knee.
In a letter dated January 25, 2012, OWCP requested additional factual and medical
evidence from appellant regarding his right knee claim. It allowed 30 days for a response.
Appellant submitted a narrative statement dated February 7, 2012 and stated that he had
performed baggage-related functions for most of his tenure with the employing establishment,
working four days a week screening baggage and one day screening passengers. He stated that
he noticed the right knee discomfort while working on a baggage machine which required
manual handling of the bags with no conveyors. Appellant stated that he had not lost time from
work and requested that his claim be documented as related to his work duties.
Dr. Alicea completed a narrative report on February 7, 2012 and noted appellant’s history
of working in baggage screening four days a week and one day screening passengers. She noted
that appellant’s MRI scan revealed a horizontal undersurface tear of the posterior horn of the
right medial meniscus. Dr. Alicea diagnosed, “[R]ight knee tenosynovitis secondary to workrelated accident of January 18, 2012.”
By decision dated March 15, 2012, OWCP found that appellant, a federal employee,
timely filed a claim, that appellant identified work factors and provided a medical diagnosis, but
denied appellant’s claim on the grounds that he had not established a causal relationship between
his diagnosed condition and his employment.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.

2

20 C.F.R. § 10.5(q).

2

The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.3
ANALYSIS
Appellant submitted sufficient evidence to establish a diagnosed condition, a tear in the
right medial meniscus. He attributed this condition to handling baggage in the performance of
duty four days a week. However, the initial report from Dr. Vargas is not sufficient to establish
appellant’s claim as the diagnosed condition was listed as right knee pain. The Board has held
that the mere diagnosis of “pain” does not constitute the basis for payment of compensation.4
Appellant submitted medical evidence from Dr. Alicea diagnosing a knee condition, a
right medial meniscal tear and right knee tenosynovitis. In her January 23, 2012 form report,
Dr. Alicea reported appellant’s statement that he was working in the baggage area and developed
right knee pain and swelling. She diagnosed right knee medial meniscus tear and indicated with
a checkmark “yes” that she believed that appellant’s condition was caused or aggravated by
appellant’s employment activity. The Board has held that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s condition was related to the history given is of little probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal
relationship.5 This report from Dr. Alicea is not sufficient to establish that appellant’s diagnosed
condition was due to his employment as she did not explain how working in the baggage area
would impact appellant’s right knee resulting in a medial meniscal tear and tenosynovitis. The
Board finds that this report is not sufficient to meet appellant’s burden of proof to establish that his
knee condition resulted from his employment.
Dr. Alicea completed a narrative report on February 7, 2012 and described appellant’s
history of work in the baggage area and his progressive right knee pain. She diagnosed a tear of
the right medial meniscus based on MRI scan and right knee tenosynovitis. Dr. Alicea attributed
appellant’s right knee tenosynovitis to his work activities on January 18, 2012. This report
provides a diagnosed condition with a history of a traumatic injury on January 18, 2012. The
report is not sufficient to establish appellant’s claim as Dr. Alicea did not describe his work
activities over a period longer than one workday or shift and explain how the implicated work
duties of manually moving baggage resulted in the diagnosed conditions of right medial meniscal
tear and right knee tenosynovitis. Without medical opinion evidence explaining the process by
which the job duties described by appellant would cause the diagnosed right knee condition, this
report is not sufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

Robert Broome, 55 ECAB 339 (2004).

5

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

3

CONCLUSION
The Board finds that appellant did not submit sufficiently detailed medical opinion
evidence explaining how his specific work duties caused or contributed to his diagnosed right
knee conditions of medial meniscal tear and tenosynovitis to establish the causal relationship
between his work and his injury necessary to meet his burden of proof in establishing an
occupational disease claim for his right knee.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 15, 2012 is affirmed.
Issued: November 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

